Case 1:19-cv-00509-LEW Document 65 Filed 03/19/21 Page 1 of 3                                  PageID #: 957




                                   IN THE UNITED STATES DISTRICT
                                     FOR THE DISTRICT OF MAINE


JAMES BAINES et al.,

                           Plaintiffs,

v.                                                         Case No. 1:19-cv-00509-LEW

SHENNA BELLOWS, in her official capacity
as Secretary of State for the State of Maine,

                           Defendant.


                            DEFENDANT’S REPLY TO PLAINTIFF’S
                        ADDITIONAL STATEMENT OF MATERIAL FACTS

           Defendant Secretary of State Shenna Bellows submits this Reply Statement of Material

Facts under L.R. 56(d), in which she responds to Plaintiffs’ Additional Statement of Material

Facts (ECF No. 57-1). 1

       48.     Returning LPME’s unenrolled voters to enrolled status is a simple and
inexpensive task:

                   The record of a disenrolled voter’s prior enrollment in the party
                   remains in CVR .... At any point in time a list of all the voters who
                   had been enrolled in the LPME during a given time period could
                   be generated in a report by having a computer specialist write a
                   specific query to select and retrieve that data. (Flynn Supp. Decl. ¶
                   24 (Dkt. 49, PageID ##: 626-627.)

           Response:        Qualified. As the quoted text makes clear, the Deputy Secretary was

describing the process for generating a list of past LPME voters. It does not follow that it would



     1
            Based on the numbering of their three additional facts, Plaintiffs appear to assume that their
     statements of material fact in support of their own motion for summary judgment (ECF No. 55-2) are
     automatically incorporated into their opposition to the Secretary’s summary judgment motion. To the
     extent that is so, the Secretary incorporates by reference her responses to those statements of fact, as set
     forth in Defendant’s Opposing Statement of Material Facts (ECF No. 59).
Case 1:19-cv-00509-LEW Document 65 Filed 03/19/21 Page 2 of 3                          PageID #: 958




be a “simple and inexpensive task” to actually change the status of LPME voters in CVR. In

fact, enrollments are entered into CVR by municipal registrars when a voter submits a voter

registration card and “[t]here is no function in CVR that permits the Secretary to re-enroll a

group of voters through a ‘batch process’ after the voters have become unenrolled.” 2d Supp.

Flynn Decl. (ECF No. 58) ¶ 44. The statement should thus be qualified to limit its scope to the

generation of a list. Flynn Supp. Decl. ¶ 24; Flynn 2d Supp. Decl. ¶¶ 43–44.

       49.     The “second bill” referred to in ¶ 60 of the Secretary of State’s Statement of
Material Facts is LD 1571, identified in Paragraph 20 of Plaintiffs’ Rule 56(b) Statement. (Dkt.
55-2, PageID #: 721.)

       Response:       Admitted. 2

        50.     The testimony of Deputy Secretary of State Julie Flynn quoted in ¶ 20 of
Plaintiffs’ Rule 56(b) Statement was delivered to the legislature in support of the following
provision in LD 1571:

               A minor party [e.g., the Libertarian or Green Party] may qualify to
               nominate candidates by state convention [rather than by primaries]
               and to have the party designation of its candidates printed on the
               ballot in the general election of that year .... (Settlement and
               Release Agreement, Dkt. 18-5, PageID ##: 409-410.)

       Response:       Qualified. Deputy Secretary Flynn’s testimony was identifying problems

with an alternative proposal to LD 1571 that would have extended the deadline for a party to

achieve 5,000 enrollments without also allowing minor parties to nominate candidates by state

convention, explaining that such a proposal would (1) leave the Secretary with potentially too


 2
        Although LPME admitted to ¶ 60 of the Secretary’s Statement of Material Facts, it has come to
 undersigned’s attention that ¶ 60 contained an inadvertent error in its description of the proposed
 legislation. Because the original proposed legislation would have allowed “minor” parties to nominate
 candidates by convention, eliminating the need for a primary (and thus primary nominating petitions), it
 proposed extending the deadline for such a “minor” party to gather 5,000 enrollments to March 1st, not
 January 2nd. See Def.’s Opp. to P.I. Mot., Ex. 5 (ECF No. 18-5) at 17 of 21. The January 2nd deadline
 was incorporated into the bill by an amendment because the Legislature chose not to exempt minor
 parties from the primary process. See Comm. Amend. A to L.D. 1571, H-439 (128th Legis. 2017).
 Undersigned regrets that ¶ 60 did not better explain this legislative history.
                                                    2
Case 1:19-cv-00509-LEW Document 65 Filed 03/19/21 Page 3 of 3                       PageID #: 959




little time to prepare ballots before the primary, and (2) make it more difficult for candidates

from newly qualified parties to qualify for the primaries, by putting the party-qualification

deadline closer to the March 15 deadline for submitting candidate petitions. See https://

legislature.maine.gov/audio/#437?event=72227&startDate=2017-05-08T10:00:00-04:00, at

12:37:10–12:39:50. The testimony quoted in ¶ 20 of Plaintiff’s Statement was part of Deputy

Flynn’s explanation of the latter issue.

Dated: March 19, 2021                                 AARON M. FREY
                                                      Attorney General


                                                      /s/ Jonathan R. Bolton
                                                      JONATHAN R. BOLTON
                                                      Assistant Attorney General
                                                      Office of the Attorney General
                                                      6 State House Station
                                                      Augusta, ME 04333-0006
                                                      Tel. (207) 626-8840
                                                      jonathan.bolton@mane.gov




                                                  3
